DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-4205041 (DE’041) in view of DE-4031319 (DE’319), US Patent 5236068 to Nagai et al., and Admitted Prior Art (APA).
Re: claims 1, 6, 8, 9, and 11.  DE’041 shows in figure 2 a hydraulic brake assembly of a wheel, the assembly comprising:

a control device or antilock braking and wheel slip correction arrangement described in the title of the DE’041 reference configured to switchably operate to open and close each of the inlet valve 12a and outlet valve 19a;
a brake pressure line, as labeled fluidically, coupled to both the inlet valve and the outlet valve, wherein the outlet valve 19a is downstream of the inlet valve 12a brake pressure line as shown and the brake pressure line couples the inlet valve fluidically to the outlet valve;
a hydraulic accumulator 30a for storing hydraulic fluid, wherein the hydraulic accumulator is downstream of the outlet valve 19a and the outlet valve 19a is located inbetween the hydraulic accumulator 30a and the inlet valve 12a as shown,
the at least one wheel 4a being coupled to the brake pressure line via an arrangement 50, wherein the control device is configured to in response to a brake pedal actuation signal, operate to open the inlet valve and the outlet valve causing hydraulic fluid to flow from a master cylinder of the brake pedal through the inlet valve and past the valve arrangement through the outlet valve and into the hydraulic accumulator such that the hydraulic accumulator receives a volume of the hydraulic fluid which has been displaced in the master cylinder though actuation of the brake pedal, but is silent with regards to the at least one wheel being coupled to the brake pressure line via a valve arrangement and the recited details of the valve arrangement, is silent with regards to the brake including a piston of a brake pad of a friction brake, and is silent with regards to the control device being configured to operate as recited in response to a regenerative braking signal.

wherein an opening pressure of the first valve 1, 2 is higher than a residual pressure brought about by the hydraulic accumulator due to the presence of the spring 15, and wherein, as a result of the opening pressure of the first valve 1, 2 being higher than the residual pressure, the hydraulic accumulator is disabled from transferring the residual pressure to the component of the brake of the wheel (i.e. when the residual pressure is less than the pressure needed to overcome the bias of spring 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coupling of the component of the wheel brake of DE’041 to have included a valve arrangement, in view of the teachings of DE’319, in order to provide a pressure control valve of reduced volume as taught by DE’319.
Nagai et al. teach in figure 2 the use of a brake being in the form of a friction brake with a friction pad 20 being pushed by a piston 12 due to brake fluid pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hydraulic brake of DE’041, as modified, to have included a piston pushing a friction pad, in view of the teachings of Nagai et al., in  order to provide a means of generating braking by pushing the brake pad onto the surface of a brake disc to brake the vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake assembly of DE’041, as modified, to have included the recited operation in response to a regenerative or recuperative braking signal, in view of the teachings of APA, in order to provide a means of storing braking pressure when it is not needed so that it will be readily available for efficient braking when it is needed to ensure efficient braking capacity.  
Examiner notes that such a combination results in fluid to flow from a master cylinder through the inlet valve and past the valve arrangement, without entering the valve arrangement, through the outlet valve and into the hydraulic accumulator, such that the brake pad remains free of contact with a brake disk of the friction brake preventing a loss of efficiency during the regenerative braking caused by the brake pad rubbing against the brake disk particularly at times when the opening pressure resulting from the spring force of spring 15 is greater than the residual pressure to the same extent as Applicant’s invention operates.  Also see the response to arguments section below.

Re: claim 10.  DE’041, as modified, teaches in figure 2 of DE’041 the valve arrangement being provided for at least one wheel and explains in paragraph [0018] of In re Harza.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-4205041 (DE’041) in view of DE-4031319 (DE’319), US Patent 5236068 to Nagai et al. and APA as applied above, and further in view of US Patent 4861118 to Burckhardt et al.
Re: claim 3.  DE’041, as modified, is silent with regards to the opening pressure of the first valve being in a range of 1 bar to 3 bar. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening pressure of the first valve of DE’041, as modified, to have been in a range of 1 bar to 3 bar, in view of the teachings of Burckhardt et al., in order to provide a means of controlling the pressure at which the valve gets actuated to achieve a desired level of brake fluid flow control depending on the particular application.  Burckhart et al. also teach that such an opening pressure range is customary.
Re: claim 4. DE’041, as modified, is silent with regards to the opening pressure of the second valve being in a range lower than 1 bar. 
Burckhardt et al. teach in col. 16 lines 3-5 the use of a valve opening pressure being in a range of 0.2 to 0.5 bar which fits within the recited range of lower than 1 bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening pressure of the second valve of DE’041, as modified, to have been in a range of lower than 1 bar, in view of the teachings of Burckhardt et al., in order to provide a means of controlling the pressure at which the valve gets actuated to achieve a desired level of brake fluid flow control depending on the particular application.  Burckhart et al. also teach that valves with such opening pressures are readily constructed.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-4205041 (DE’041) in view of DE-4031319 (DE’319), US Patent 5236068 to Nagai et al. and APA as applied above, and further in view of US Patent Application 2010/0078988 to Bensch et al.
DE’041, as modified, teaches in figure 2 of DE’041 at least one further inlet valve and at least one further outlet valve for a further wheel, but is silent with regards to the valves being integrated in a valve block.
Bensch et al. teach in paragraph [0039] the use of valves being integrated in a valve block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the placement of the valves of DE’041, as modified, to have been integrated in a valve block, in view of the teachings of Bensch et al., in order to provide a means of protecting the valves and keeping the valves within close proximity of each other to reduce the need for long brake fluid lines.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-4205041 (DE’041) in view of DE-4031319 (DE’319), US Patent 5236068 to Nagai et al. and APA as applied above, and further in view of US Patent 4714300 to Heess et al.
Heess et al. teach in col. 1 line 62 - col. 2 line 5 and in figure 4 the use of at least one valve 12 being integrated in a brake caliper 37 of a friction brake 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the placement of the valves of DE’041, as modified, to have been integrated in a brake caliper, in view of the teachings of Heess .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-4205041 (DE’041) in view of DE-4031319 (DE’319), US Patent 5236068 to Nagai et al. and APA as applied above, and further in view of US Patent 6312065 to Freitag et al.
Freitag teaches in col. 3 lines 46-55 and in figure 1 wherein an electric machine or electric drive brakes the motor vehicle in a recuperative braking mode, and wherein a computing device or controller 24 initiates the recuperative braking mode depending on an actuation of a brake pedal 30 of the motor vehicle and signals the recuperative braking mode to the hydraulic brake via a signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the motor vehicle of DE’041, as modified, to have included an electric machine to brake and a computing device to initiate the recuperative mode and signal the mode to the hydraulic brake, in view of the teachings of Freitag, in order to provide the benefits of hybrid vehicle to ensure adequate braking capacity at all times.


Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive.  Applicant argues that DE’041, as modified, fails to teach or suggest the added limitation of fluid to flow from a master cylinder through the inlet valve and past the valve arrangement, without entering the valve arrangement, through the outlet valve figure 3 of DE’319 was relied upon in the rejection.              



See Next Page.

[AltContent: textbox (Invention)][AltContent: textbox (DE’041)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Accumulator)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inlet & outlet valves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    652
    318
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    574
    446
    media_image2.png
    Greyscale

[AltContent: textbox (Valve arrangement)]

	DE’319 is used for the teaching of the specifically recited structure of the valve arrangement and includes a valve arrangement structured similar to that of the instant invention.




[AltContent: arrow][AltContent: arrow][AltContent: textbox (Valve arrangement)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Invention)][AltContent: textbox (DE’319)]
    PNG
    media_image3.png
    247
    214
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    574
    media_image4.png
    Greyscale

[AltContent: textbox (Spring force creating an opening pressure greater than some lower level of residual pressure)]

	
Examiner notes that similar to valve arrangement of the instant invention, DE’319 includes a check valve 14 positioned such that it completely blocks flow to the wheel brake 7 (similar to the valve 31 of the instant invention blocking flow to wheel brake 8) and a spring loaded valve 1, 2 positioned to allow fluid flow to the wheel brake 7 once the force of spring 15 is exceeded (similar to spring loaded valve 30 of the instant invention).  Examiner emphasizes that the spring force of spring 15 creates an opening pressure that is greater than some lower level of residual pressure otherwise it would always open and function as a check valve.  Valve 1, 2 is clearly not intended to function as a check valve like valve 14 because it is included with spring 15.  With the fluid flowing past the valve arrangement particularly when the residual pressure is less than the opening pressure of valve 1, 2 based on the spring force of spring 15 of DE’319, no fluid flows through the valve arrangement causing the piston of the wheel 
	Examiner maintains that it is DE’041 combined with the teachings of DE’319, Nagai, and APA that teaches the claimed invention.  Applicant has not provided arguments particularly pointing to any error in the combination of the references.
Accordingly, the above rejections have been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







April 22, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657